UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 VANGUARD WHITEHALL FUNDS (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) STATE OF DELAWARE SEE BELOW (STATE OF INCORPORATION OF ORGANIZATION) (IRS EMPLOYER IDENTIFICATION NO.) C/O VANGUARD WHITEHALL FUNDS P.O. BOX 2600 VALLEY FORGE, PA (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be registered: Exchange I.R.S. Employer Identification Number Vanguard International Dividend Appreciation ETF NASDAQ 47-5192304 If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [ ] Securities Act registration statement file number to which this form relates: 33-64845 Securities to be registered pursuant to Section 12(g) of the Act: None ITEM 1. DESCRIPTION OF REGISTRANT'S SECURITIES TO BE REGISTERED Reference is made to the Trusts Registration Statement on Form N-1A (Securities Act file number 33-64845 and Investment Company Act file number 811-07443, respectively (collectively, the "Registration Statement")), which is incorporated herein by reference. ITEM 2. EXHIBITS 1. Registrant's Agreement and Declaration of Trust, incorporated herein by reference to Exhibit (a) to the Registration Statement filed on December 7, 2015. 2. Registrant's By-Laws, incorporated herein by reference to Exhibit (b) to the Registration Statement filed on December 7, 2015. 3. Form of Global Certificate for the Registrant's Securities is filed herewith. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. VANGUARD WHITEHALL FUNDS DATE: October 30, 2015 By: /s/ Laura J. Merianos Laura J. Merianos Assistant Secretary UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 VANGUARD WHITEHALL FUNDS (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) STATE OF DELAWARE SEE BELOW (STATE OF INCORPORATION OF ORGANIZATION) (IRS EMPLOYER IDENTIFICATION NO.) C/O VANGUARD WHITEHALL FUNDS P.O. BOX 2600 VALLEY FORGE, PA (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be registered: Exchange I.R.S. Employer Identification Number Vanguard International High Dividend Yield ETF NASDAQ 47-5195802 If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [ ] Securities Act registration statement file number to which this form relates: 33-64845 Securities to be registered pursuant to Section 12(g) of the Act: None ITEM 1. DESCRIPTION OF REGISTRANT'S SECURITIES TO BE REGISTERED Reference is made to the Trusts Registration Statement on Form N-1A (Securities Act file number 33-64845 and Investment Company Act file number 811-07443, respectively (collectively, the "Registration Statement")), which is incorporated herein by reference. ITEM 2. EXHIBITS 2. Registrant's Agreement and Declaration of Trust, incorporated herein by reference to Exhibit (a) to the Registration Statement filed on December 7, 2015. 2. Registrant's By-Laws, incorporated herein by reference to Exhibit (b) to the Registration Statement filed on December 7, 2015. 3. Form of Global Certificate for the Registrant's Securities is filed herewith. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. VANGUARD WHITEHALL FUNDS DATE: October 30, 2015 By: /s/ Laura J. Merianos Laura J. Merianos Assistant Secretary
